           Case 3:20-cv-00452-RCJ-WGC Document 27 Filed 09/07/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA

 8

 9   HUGUETTE NICOLE YOUNG,                            )
                                                       )
10                   Plaintiff,                        )
                                                       )
            vs.                                        )            3:20-cv-00452-RCJ-WGC
11
                                                       )
                                                       )                     ORDER
12   AARON FORD, in his official capacity as           )
     Attorney General of the State of Nevada,          )
13                                                     )
                     Defendant.                        )
14                                                     )

15          Plaintiff filed this case challenging Nevada’s mask mandates. On December 19, 2020,

16   Defendant moved to dismiss the case in its entirety for failure to state a claim. (ECF No. 19.) On

17   the next day, the Court issued a notice to Plaintiff, which stated, in pertinent part:

18          If the party or parties which filed the motion (hereinafter, the "moving party") have
            filed a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), the party or parties
19          against whom that motion is filed (hereinafter, the "non−moving party") must file
            points and authorities in opposition to that motion within 14 days after service of
20          the motion. Local Rule 7−2(b). The failure to file points and authorities in response
            to any motion shall constitute a consent to the granting of the motion. Local Rule
21          7−2(d). The court may then grant the motion and dismiss the non−moving party's
            claims. If the non−moving party does not agree that its claims should be dismissed,
22          it must file and serve points and authorities in opposition within 14 days from the
            date the moving party served the non−moving party with the motion.
23

24   (ECF No. 20.)


                                                    1 of 2
           Case 3:20-cv-00452-RCJ-WGC Document 27 Filed 09/07/21 Page 2 of 2




 1          In spite of this Court’s rules and its notice to Plaintiff, Plaintiff has never filed any

 2   opposition to this motion. The Court accordingly construes Plaintiff’s failure to respond as a

 3   consenting to granting the motion and grants the motion. See LR 7–2(d).

 4                                           CONCLUSION

 5          IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss (ECF No. 19) is

 6   GRANTED.

 7          IT IS FURTHER ORDERED that the case is dismissed with prejudice, all other motions

 8   are denied as moot, and the Clerk of the Court shall close the case and issue judgment accordingly.

 9          IT IS SO ORDERED.

10   Dated September 7, 2021.

11

12                                                _____________________________________
                                                            ROBERT C. JONES
13                                                       United States District Judge

14

15

16

17

18

19

20

21

22

23

24

                                                  2 of 2
